 


109 HR 1799 IH: To extend the duty suspension on ORGASOL polyamide powders.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1799 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Peterson of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the duty suspension on ORGASOL polyamide powders. 
 
 
1.ORGASOL polyamide powders 
(a)In generalHeading 9902.39.08 of the Harmonized Tariff Schedule of the United States is amended by striking 12/31/2006 and inserting 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the date that is 15 days after the date of enactment of this Act.   
 
